DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. PCT/JP2013/066206, (The examiner is relying on US. Pub No. 2015/0143868 as the English translation), hereinafter Okada, in view of applicant cited Miyazawa (JP2016-075503, hereinafter Miyazawa) and Elliott et al. (U.S. Patent No. 2,914,940, hereinafter Elliott).
	Many of the device limitations are intended use or manners of operating the device.  However the manner of operating the device does not differentiate apparatus claims from the prior art.   See MPEP 2114-II below.  For the applicant’s benefit, art will be provided when possible for the intended use or manner of operating, but isn’t necessary for a proper rejection to an apparatus claim.  

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
	With respect to Claim 1, Okada discloses, see fig 1a unless otherwise noted, a device for evaluating rolling resistance of a tire comprising:
   a pressurizing member [3] having a surface that simulates a road surface on which the tire is rolled;  See para 37
    a moving mechanism [6] for alternately moving the pressurizing member in an approaching direction that is a direction moving toward the tire and in a separating direction that is a direction moving away from the tire;  see para 39
   a load sensor [force detector para 43] configured for detecting a load applied to the tire in a state where the surface of the pressurizing member contacts with the tire,

	Okada does not disclose a position sensor for detecting positions of the pressurizing member in directions that are the approaching direction and the separating direction; a phase difference derivation unit for controlling the moving mechanism such that the load applied to the tire is changed, and deriving a phase difference between a variation in the load and a variation in the position of the pressurizing member based on signals from the load sensor and the position sensor; and a rolling resistance evaluation unit for comparing the phase difference derived for a reference tire by the phase difference derivation unit and the phase difference derived for a tire to be evaluated by the phase difference derivation unit, and evaluating rolling resistance of the tire to be evaluated, wherein when the phase difference is derived for the reference tire, the phase difference derivation unit derives the phase differences at a plurality of temperatures within a range from an initial temperature to an atmospheric temperature while a temperature of the reference tire that reached the initial temperature higher or lower than the atmospheric temperature by heating or cooling approaches the atmospheric temperature from the initial temperature, and the rolling resistance evaluation unit compares the phase difference corresponding to a temperature of the tire to be evaluated among the phase differences derived for the reference tire by the phase difference derivation unit at the plurality of temperatures and the phase difference derived for the tire to be evaluated by the phase difference derivation unit, and evaluates the rolling resistance of the tire to be evaluated.
	Deriving a phase difference for a reference tire to be evaluated, deriving a phase difference for a tire to be evaluated, heating and cooling, and comparison of phase differences are all manners of operating the rolling resistance evaluation unit and the phase difference derivation units.  The specific intended method steps don’t further define what the apparatus is.  

	Elliott discloses a similar device for evaluating the rolling resistance of a tire that has a position sensor [displacement sensor] for tracking the rate of fluctuations [which are difference in phases] in the position and a rate of change of force which are caused vibrations to determine variations in the rolling resistance of the tire.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Okada by adding a position sensor for detecting positions of the pressurizing member in directions that are the approaching direction and the separating direction; a phase difference derivation unit for controlling the moving mechanism such that the load applied to the tire is changed, and deriving a phase difference between a variation in the load and a variation in the position of the pressurizing member based on signals from the load sensor and the position sensor; and a rolling resistance evaluation unit for comparing the phase difference derived for a reference tire by the phase difference derivation unit and the phase difference derived for a tire to be evaluated by the phase difference derivation unit, and evaluating rolling resistance of the tire to be evaluated, wherein when the phase difference is derived for the reference tire, the phase difference derivation unit derives the phase differences at a plurality of temperatures within a range from an initial temperature to an atmospheric temperature while a temperature of the reference tire that reached the initial temperature higher or lower than the atmospheric temperature by heating or cooling approaches the atmospheric temperature from the initial temperature, and the rolling resistance evaluation unit compares the phase difference corresponding to a temperature of the tire to be evaluated among the phase differences derived for the reference tire by the phase difference derivation unit at the plurality of temperatures and the phase difference derived for the tire to be evaluated by the phase difference derivation unit, 
	Further citations will refer to Okada unless otherwise noted.
	With respect to Claim 2, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 1, wherein when the phase difference is derived for the reference tire, the initial temperature is changed, and the phase difference derivation unit derives the phase differences at the plurality of temperatures while the temperature of the reference tire approaches the atmospheric temperature from each of the initial temperatures.  See Miyazawa abstract and figure 1 for range of temperatures.
	With respect to Claim 3, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 1, wherein, when the phase differences are derived for the reference tire at the plurality of temperatures, the phase difference derivation unit is configured to: control the moving mechanism such that the load applied to the reference tire is changed in a state where the pressurizing member contacts with the reference tire when the phase difference is derived at each of the plurality of temperatures; and control the moving mechanism such that the pressurizing member moves away from the reference tire after the phase difference is derived at a first temperature that is one of the plurality of temperatures and before the phase difference is derived at a second temperature that is one of the plurality of temperatures and is different from the first temperature.  Note that the combination would do Miyazawa’s phase correction simultaneously with Elliott’s temperature correction and Okada discloses use of a reference tire for comparison with the currently tested tire, see para 37.  

	With respect to Claim 5, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim1, further comprising an approximate formula determination unit [12; Okada’s 12 would be configured to perform all relevant determinations] configured to determine an approximate formula illustrating a relationship between the phase difference and a temperature of the tire based on the phase differences derived for the reference tire by the phase difference derivation unit at the plurality of temperatures, wherein the rolling resistance evaluation unit compares the phase difference obtained by applying the temperature of the tire to be evaluated to the approximate formula determined by the approximate formula determination unit and the phase difference derived for the tire to be evaluated by the phase difference derivation unit, and evaluates the rolling resistance of the tire to be evaluated.  Note that the combination would do Miyazawa’s phase correction simultaneously with Elliott’s temperature correction and Okada discloses use of a reference tire for comparison with the currently tested tire, see para 37.

	However, it is well known in the art that vibrations of rubber tires depends on their elasticity, and that elasticity depends on temperature.  Warm rubber is more elastic and vibrates more.  Thus the phase difference is inversely proportion to the temperature.  The instant parameters are left generic, and thus the essence of the formula is the inverse relationship between the phase difference and the temperature, which would be well understood by one of ordinary skill in the art.  
	With respect to Claims 7, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 6, and wherein a temperature of a tread of the tire is at least used as the temperature of the tire.  See Elliott para 12
	With respect to Claims 8, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 7, wherein the temperature of the tread of the tire and a temperature of a sidewall of the tire are used as the temperature of the tire. See Elliott para 12.
	With respect to Claims 9, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 7, wherein the device for evaluating rolling resistance of a tire according to claim 8, wherein a temperature T expressed by Formula (2) below is used as the temperature of the tire.  T=a*Ts+(1-a)*TT wherein (Ts: temperature (°C) of the sidewall of the tire, TT: temperature (°C) of the tread of the tire, and a: parameter).  Elliott para 11 does a simple average, which satisfied the claimed equation for a=.5.
	With respect to Claims 10, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 1, but does not disclose that the phase difference derivation unit controls the moving mechanism such that the load applied to the tire is 
	With respect to Claims 11, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 1, the device for evaluating rolling resistance of a tire according to claim 1, and could be operated as tire uniformity machine that performs a tire uniformity test for inspecting uniformity of the tire in a circumferential direction.  Note that Okada and Elliott are determining rolling resistance around a tire, and Elliot specifically recognizes that non-uniformity could exist.  
	With respect to Claims 12, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 11, wherein the phase difference derivation unit derives the phase difference after the tire uniformity test is performed on the tire to be evaluated is an intended manner of operating the device.  
	With respect to Claims 13, the combination of Okada, Miyazawa and Elliott disclose the device for evaluating rolling resistance of a tire according to claim 1, wherein a temperature of a tread of the tire is at least used as the temperature of the tire.  Elliott para 12.
	With respect to Claim 14, Okada discloses a method of evaluating rolling resistance of a tire using an evaluating device including: 
   a pressurizing member [3] having a surface that simulates a road surface on which the tire is rolled;  para 37
   a moving mechanism [6] for alternately moving the pressurizing member in an approaching direction that is a direction moving toward the tire and in a separating direction that is a direction moving away from the tire;  para 39

   a rolling resistance evaluating step [via 12, see para 47] including evaluating a reference tire for comparison to the currently tested tire, see para 37.
	Miyazawa discloses a similar method for evaluating the rolling resistance of a tire, that recognizes that the rolling resistance value of the tire is correlated to the current temperature of the tire.  See abstract.
	Elliott discloses a similar method for evaluating the rolling resistance of a tire that has a position sensor [displacement sensor] for tracking the rate of fluctuations [which are difference in phases] in the position and a rate of change of force which are caused vibrations to determine variations in the rolling resistance of the tire.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Okada by adding a position sensor for detecting positions of the pressurizing member in directions that are the approaching direction and the separating direction, the method comprising: a phase difference deriving step for controlling the moving mechanism such that the load applied to the tire is changed, and deriving a phase difference between a variation in the load and a variation in the position of the pressurizing member based on signals from the load sensor and the position sensor; and a rolling resistance evaluating step for comparing the phase difference derived for a reference tire in the phase difference deriving step and the phase difference derived for a tire to be evaluated in the phase difference deriving step, and evaluating rolling resistance of the tire to be evaluated, wherein in the phase difference deriving step for the reference tire, the phase differences are derived at a plurality of temperatures within a range from an initial temperature to an atmospheric temperature while a temperature of the reference tire that reached the initial temperature higher or lower than the atmospheric temperature by heating or cooling approaches the atmospheric .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other similar devices for evaluating the rolling resistance of tires were found
U.S. Publication Nos. 2014/0311231, 2008/0250843

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855